Case 7:20-cr-00168-VB Document 25 Filed 09/17/20 Page 1 of 1
Case 7:20-cr-00168-VB Document 24 Filed 09/16/20 Page 1 of 1

 

PAUL A. GOLDBERGER*
LAWRENCE A. DUBIN’§
EDGAR L. FANKBONNER?*

Via ECF

The Honorable Vincent L.
United States District Cour
Southern District of New Y
300 Quarropas Street
White Plains, New York 14

 

The Court reluctantly GRANTS this request. Defendant
pleaded guilty in this case nearly seven months ago, and the
final presentence report was issued four months ago. By
order dated 7/21/2020, defense counsel was directed to file
his submission by 9/15/2020. In other words, counsel has
had more than sufficient time to gather letters and speak to
his client about "an item" in the PSR. Sentencing is important
and requires a great deal of preparation by the Court.
Reasonable deadlines are set not for the convenience of
counsel, but to ensure that the Court has-sufficient time to
review the often voluminous materials submitted.
Defendant's sentencing submission is due no later than 5:00
p.m. on Friday, 9/18/2020. Government's submission
remains due 9/22/202

SO avn

Mr

Vincent L. Briccetti, U.S.D.J. 9/17/2020

 

Dear Judge Briccetti:

Re. United States v. Dareece Bethune, 20-cr-168 (VB)

I represent Mr. Dareece Bethune, the defendant in the matter referenced above. I am
writing to respectfully request additional time to file my sentencing submission on Mr. Bethune’s
behalf. I am waiting on letters from Mr. Bethune’s family, in addition to which there is a question
I need to ask of Mr. Bethune regarding an item in his pre-sentence report, which I have not been
able to ask him due to current conditions.

With the Court’s leave, I will file his sentencing submission by the close of business this

Friday, September 19.

Cc: AUSA Jeffrey Coffman

Respectfully submitted,

/s/ Edgar L. Fankbonner
Edgar L. Fankbonner, Esq.

GOLDBERGER & DUBIN, PC
Tel.: (917) 796-7406

ue Arr AAA A FETTER
Lae eens rma *

Jeffrey. Coffman@usdoj.gov aC SONY

 LOCUMENT
ELECTRON?
DOC #:__

joan 7 ]203

Loe

 
